                                                                         JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA



    CARLOS JOE ESPINOSA,                            Case No. 2:19-cv-02468-SK
                   Petitioner,                      JUDGMENT
              v.
    CHIEF G. MARSHALL,
                   Respondent.



       Pursuant to the Order Dismissing Petition, IT IS ADJUDGED that
the petition for writ of habeas corpus is dismissed and that this action is
dismissed with prejudice.1




DATED: December 12, 2019                ___________________________
                                        STEVE KIM
                                        U.S. MAGISTRATE JUDGE




1 Both parties consented to proceed before the undersigned for all proceedings,
including entry of judgment. (ECF 2, 14, 15). See 28 U.S.C. § 636(c)(1).
